

Exhibit 10.1




PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
FOR EMPLOYEES UNDER THE
CIRCOR INTERNATIONAL, INC.
2014 STOCK OPTION AND INCENTIVE PLAN




Name of Awardee: Participant Name
Awardee Solium Number: XXXX
Target Number of Performance Based Restricted Stock Units: XXXX (the “Target
Performance Based Award”)
Award Date: March 5, 2018


Pursuant to the CIRCOR International, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”), CIRCOR International, Inc. (the “Company”) hereby grants to the
Awardee named above, who is an officer, director or employee of the Company or
any of its Subsidiaries, an award (the “Award”) of Performance Based Restricted
Stock Units (“RSUs”) subject to the terms and conditions set forth herein and in
the Plan. Except as specifically provided below, an RSU shall only be settled
for Stock (as defined below) if it has been earned under paragraph 1 and has
become vested as provided in either paragraph 2 or paragraph 4 below.


1.    Earned RSUs.


(a)    One third of the Target Number of Performance Based RSUs may be earned
during the 2018 fiscal year (“Tranche 1”), the twenty-four month period
beginning on January 1, 2018 (“Tranche 2”) and the thirty-six month period
beginning on January 1, 2018 (“Tranche 3”) (each, a “Tranche” and collective,
the “Tranches”).


(b)    The number of RSUs earned during each Tranche shall be based fifty
percent on the Company’s Adjusted Return on Invested Capital (“Adjusted ROIC”)
and Adjusted Operating Margin (“Adjusted OM” or “AOM”) for the period of time
corresponding to that Tranche.


(i)    “Return on Invested Capital” or “ROIC” with respect to a fiscal year is
calculated by dividing the Company’s operating profit by average invested
capital for that year.


(ii)    “Operating Margin” or “OM” with respect to a fiscal year is calculated
by dividing the Company’s income from operations by the Company’s net sales for
that year, where income from operations and net sales are each as set forth in
the audited consolidated financial statements of the Company.


The Committee shall determine in its discretion Adjusted ROIC and AOM based on
ROIC and OM, respectively after adjusting for events not considered in
determining the initial performance targets. Such adjustments, include but are
not limited to, restructuring and restructuring related charges; goodwill
impairment charges, changes in the law or in accounting standards; the impact of
significant acquisitions and divestitures of businesses; and other non-recurring
financial statement impacts to net earnings from continuing operations, fixed
assets and/or working capital disclosed in the Company’s audited consolidated
financial statements, and notes thereto, in order to keep the financial
statements from being misleading.


(c)    Subject to paragraph 4 below, the percentage of RSUs earned with respect
to a Tranche based on Adjusted ROIC and AOM shall be determined pursuant to the
chart set forth in Exhibit A to this Agreement. In no event shall an amount be
earned for a Tranche.


2.    Vesting Schedule. Unless otherwise set forth in this Award Agreement, no
portion of this Award shall vest or be received until three (3) years from the
Award Date set forth above (the “Vesting Date”). In the event of a Covered
Transaction as defined in Section 3(c) of the Plan prior to the end of a
Tranche, there shall be immediate vesting of that number of RSUs equaling the
greater of (i) the portion of the Target





--------------------------------------------------------------------------------




Performance Based Award attributable to that Tranche and (ii) that amount that
is determined by applying paragraph1 above except that the period of time with
respect to any such uncompleted Tranche shall be deemed to consist of those
fiscal years or portions of fiscal years that have been completed most recently
prior to the Covered Transaction. If the Covered Transaction occurs following
the end of the last Tranche, there shall be immediate vesting of that number of
earned RSUs determined in accordance with paragraph 1 above. RSUs that vested
under this paragraph 2 shall be deemed to be earned under this Award Agreement,
and shall be distributed as soon as reasonably practicable after a Covered
Transaction except as provided under paragraph 6 below.


3.    Deferral of Award.


a)    Subject to paragraph 2 above (regarding Covered Transactions), each vested
RSU entitles Awardee to receive one share of the Company’s Common Stock (the
“Stock”) on the later of (i) the Vesting Date for such RSU or (ii) the end of
the deferral period specified by Awardee. Any deferral period must be expressed
as a number of whole years, not less than four (4), beginning on the Award Date.
Such deferral election shall be made within 30 days of the Award Date. This
deferral period will apply only to deferral elections made on the specific
Deferral Election Form. In addition, any such deferral must apply to receipt of
all shares of Stock underlying the entire vested Award that are eligible to be
deferred under this paragraph 3; for example, a deferral period of seven (7)
years would result in Awardee receiving shares of Stock underlying the entire
vested Award seven (7) years from the Award Date regardless of the fact that the
Earned RSUs may have vested at differing times. (If no deferral period is
specified on the Deferral Election Form, Stock will be issued as soon as
practicable upon vesting of the RSUs).


b)    Shares of Stock underlying the RSUs shall be issued and delivered to
Awardee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan,
but in no event later than the end of the calendar year in which the Awardee
earned a vested right to payment. The determination of the Committee as to such
compliance shall be final and binding on Awardee.


c)    Until such time as shares of Stock have been issued to Awardee pursuant to
paragraph 4 b) above, and except as set forth in paragraph d) below regarding
dividends and dividend equivalents, Awardee shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights.


d)    Until such time as RSUs have vested pursuant to the terms hereof, dividend
equivalents shall be accrued with respect to each share of Stock underlying the
RSUs such that, upon vesting of such RSUs, all dividend equivalents so accrued
(without interest) with respect to Earned RSUs shall be paid in cash to Awardee.
In addition, with respect to RSUs which have vested but have not been converted
into shares of Stock pursuant to a valid deferral election by Awardee, dividends
on the shares of Stock underlying such RSUs shall be paid in cash to Awardee
upon declaration of such dividends as if Awardee were the owner of the
underlying shares of Stock. Notwithstanding the foregoing, no dividends or
dividend equivalents shall be accrued or paid for RSUs that are not earned under
paragraph 1 above.


4.    Termination of Employment or Other Business Relationship. If the Awardee's
employment or other business relationship with the Company or a Subsidiary (as
defined in the Plan) is terminated for any reason except as otherwise set forth
in this paragraph 4, Awardee’s right in any RSUs that are not vested, whether or
not earned under paragraph 1 above, shall automatically terminate upon the
effective date of such termination of employment or other business relationship
with the Company and its Subsidiaries and such RSUs shall be cancelled as
provided within the terms of the Plan and shall be of no further force and
effect.


a)Termination Due to Death. If the Awardee’s employment terminates by reason of
the Awardee’s death, (excluding death by suicide), the outstanding Target Number
of Performance-Based RSUs with respect to any Tranche that is not completed
within 60 days of such termination of employment shall be deemed earned and
vested as of the Awardee’s date of death and the Company, within 75 days
following the effective date of such termination shall





--------------------------------------------------------------------------------




issue all outstanding shares of Stock with respect to such RSUs to Awardee’s
designated beneficiary or, if there is no designated beneficiary, the Awardee’s
estate executor. In the event, however, that within such 60 day period, a
Tranche has been completed, then the number of Performance-Based RSUs to be
settled with an issuance of Stock shall be based on the actual results for such
Tranche as calculated in accordance with paragraph 1 and such distribution shall
be made as soon as reasonably practicable after the end of such Tranche.


b)Termination Due to Disability. If the Awardee’s employment terminates by
reason of the Awardee’s qualified disability, (an individual shall be considered
disabled if such individual qualifies for receipt of long-term disability
benefits under the long-term disability plan then in effect for the Company’s
employees), the outstanding Target Number of Performance-Based RSUs with respect
to any Tranche that is not completed within 60 days of such termination of
employment shall be deemed earned and vested as of the date of such qualifying
disability and the Company, within 75 days following the effective date of such
termination, shall issue all outstanding shares of Stock with respect to such
RSUs to Awardee or, if applicable, the Awardee’ s guardian. In the event,
however, that within such 60 day period, a Tranche has been completed, then the
number of Performance-Based RSUs to be settled with the issuance of Stock shall
be based on the actual results for such Tranche as calculated in accordance with
paragraph 1 and such distribution shall be made as soon as reasonably
practicable after the end of such Tranche.


c)Termination Due to Retirement. If the Awardee’s employment is terminated by
reason of the Awardee’s early or normal retirement, (as defined in the Company’s
Defined Benefit Pension Plan), Awardee will be entitled to that number of earned
RSUs Awardee would have achieved under Paragraph 1 with respect to each Tranche
but for such retirement, multiplied by a fraction (but not greater than 1) that
is equal to the number of completed fiscal months that the Awardee was employed
by the Company after the Award Date divided by the number of months in such
Tranche. The shares underlying such RSUs will be distributed as contemplated
under Paragraph 2 above as if the Awardee remained employed with the Company;
provided, however, that Stock shall not be issued with respect to any vested
RSUs for which valid deferral elections have been made until the deferral dates
set forth in such deferral elections.


d)Termination for Cause. If the Awardee’s employment terminates for Cause (as
defined below), all unvested RSUs shall terminate immediately and be of no
further force and effect. For purposes hereof, unless otherwise provided in an
employment agreement between the Company and the Awardee, a termination of
employment for “Cause” shall mean, the occurrence of one or more of the
following: (i) the Awardee is convicted of, pleads guilty to, or confesses to
any felony or any act of fraud, misappropriation or embezzlement which has an
immediate and materially adverse effect on the Company or any Subsidiary, as
determined by the Administrator (as defined by the Plan) in good faith in its
sole discretion; (ii) the Awardee engages in a fraudulent act to the material
damage or prejudice of the Company or any Subsidiary or in conduct or activities
materially damaging to the property, business or reputation of the Company or
any Subsidiary, all as determined by the Administrator in good faith in its sole
discretion; (iii) any material act or omission by the Awardee involving
malfeasance or negligence in the performance of the Awardee’ s duties to the
Company or any Subsidiary to the material detriment of the Company or any
Subsidiary, as determined by the Administrator in good faith in its sole
discretion, which has not been corrected by the Awardee within thirty (30) days
after written notice from the Company of any such act or omission; (iv) failure
by the Awardee to comply in any material respect with any written policies or
directives of the Company as determined by the Administrator in good faith in
its sole discretion, which has not been corrected by the Awardee within ten (10)
days after written notice from the Company of such failure; or (v) material
breach by the Awardee of any non-competition, non-solicitation, confidentiality
or similar agreements between the Awardee and the Company as determined by the
Administrator in good faith in its sole discretion.


e)Termination without Cause. If the Awardee’s employment is terminated by the
Company without Cause and unless otherwise determined by the Administrator, any
portion of





--------------------------------------------------------------------------------




this Award that is not vested by time of such termination shall terminate
immediately and be of no further force and effect.


f) Termination of Employment by Awardee. If the Awardee terminates his or her
employment, this Award shall terminate immediately upon notice by the Awardee of
such termination and be of no further force and effect.


g)Discretionary Vesting Acceleration. The Administrator, in its absolute
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested RSUs at any time; provided that, the time or
schedule of any amount to be settled pursuant to the terms of this Agreement
that provides for the deferral of compensation under Section 409A, may not be
accelerated except as otherwise permitted under Section 409A. If so accelerated,
such RSUs shall be considered as having vested as of the date specified by the
Administrator.


h)Miscellaneous. The Administrator’s determination of the reason for termination
of the Awardee’s employment shall be conclusive and binding on the Awardee and
his or her representatives or legatees.
    
5.     Clawback Provision. Anything in this Agreement to the contrary
notwithstanding, the Awardee hereby acknowledges and agrees that any
compensation payable under this Agreement is subject to any clawback policy of
the Company currently in effect or adopted in the future providing for the
recovery of erroneously awarded incentive compensation in the event the Company
is required to prepare an accounting restatement (“Restatement”) due to the
material noncompliance of the Company with any financial reporting requirements
under the securities laws, and the Awardee hereby agrees to repay the Company to
the extent required by such clawback policy of the Company. Unless otherwise
determined by the Company, in the event that any such Restatement with respect
to a period of time within a Tranche becomes necessary, the amount of the Award
shall be reduced as required under the Company’s clawback policy as in effect
from time to time and the Awardee shall be obligated to return to the Company
(at Awardee’s option) either (i) that number of shares of stock issued on
account of such RSUs that would not have been earned after giving effect to such
Restatement, or (ii) cash equaling the number of such shares times the closing
price of the Company’s common stock on the date immediately preceding the date
such shares vested.


6.     Section 409A.


a)    RSUs under this Award are generally intended to be exempt from Section
409A of the Code as short-term deferrals and, accordingly, the terms of this
Award Agreement shall be construed to preserve such exemption. To the extent
that RSUs granted under this Award Agreement are subject to the requirements of
Section 409A, this Award Agreement shall be interpreted and administered in
accordance with the intent that the Awardee not be subject to tax under Section
409A. Neither the Company nor any of its affiliates, shall be liable to any
Awardee (or any other individual claiming a benefit through the Awardee) for any
tax, interest, or penalties the Awardee might owe as a result of participation
in the Plan, and the Company and its affiliates shall have no obligation to
indemnify or otherwise protect the Awardee from the obligation to pay any taxes
pursuant to Section 409A, unless otherwise specified.


b)    Anything in this Agreement to the contrary notwithstanding, (i) if at the
time of the Awardee’s “separation from service” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the Company
determines that the Awardee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Awardee becomes entitled to under this Agreement would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Awardee’s separation from service, or (B) the Awardee’s death,
(ii) no amount shall be paid immediately upon a Covered Transaction unless it
also qualifies as either a “change in the effective control of a corporation”, a
“change in the ownership of a corporation” or a “change in the ownership of a
substantial portion of a corporation’s assets” under Treas. Reg. § 1.409A-3(i)





--------------------------------------------------------------------------------




(5)(v), and each Tranche of RSUs granted hereunder shall be treated as a
separate payment for purposes of Section 409A of the Code.


7.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


8.    Transferability. This Agreement is personal to Awardee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Award is available,
during Awardee's lifetime, only to Awardee, and thereafter, only to Awardee's
designated beneficiary or estate.


9.    Tax Withholding. For Circor employees, the Company is authorized to
satisfy the minimum tax withholding obligation by withholding from shares of
Stock to be issued a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum required tax withholding amount due or such
higher amount as may be permitted by the directors from time to time. For Circor
directors, the gross number of shares will be distributed and the director will
be required to make necessary tax payments.


10.    Non-Compete/Non-Solicitation Agreement. Awardee is receiving the Award
provided for herein in part because the Company has determined that Awardee is a
key contributor to the continued success of the Company. As such, Awardee is
privy to certain proprietary information which the Company considers to be
competition sensitive. The Company, therefore, would be materially harmed were
Awardee to leave the Company and perform services on behalf of a competitor or
if the Awardee were to solicit (i) customers to do business with a competitor of
the Company or (ii) employees of the Company to leave the Company. Accordingly,
in consideration of Awardee’s receipt of the Award, Awardee covenants and agrees
that, for a period of two (2) years following the termination of Awardee’s
affiliation with the Company (whether as an employee or non-employee director),
Awardee shall not, anywhere in the world, own, manage, operate, join, control,
promote, invest or participate in or be connected with in any capacity (either
as an employee, employer, trustee, consultant, agent, principal, partner,
corporate officer, director, creditor, owner or shareholder or in any other
individual or representative capacity) with any business individual,
partnership, firm, corporation or other entity which is engaged wholly or partly
in the design, manufacture, development, distribution, marketing or sales of any
products which compete with the Company’s then current lines of business for
which Awardee, during the two year period immediately preceding termination of
affiliation with the Company, had managerial responsibility or otherwise
provided regular services. Awardee agrees that this provision is reasonable in
view of the relevant market for the Company’s products and services and that any
breach hereof would result in continuing and irreparable harm to the Company.
The foregoing, however, shall not prevent Awardee from making passive
investments in a competitive enterprise whose shares are publicly traded if such
investment constitutes less than five percent (5%) of such enterprise’s
outstanding capital stock. In addition, Awardee, for a period of two years
following the termination of Awardee’s affiliation with the Company shall not
directly or indirectly (1) induce, solicit, request or advise any Customers (as
defined below) to patronize any business which competes with any business of the
Company for which Awardee either (a) has had any management responsibility, (b)
has otherwise provided regular services during his affiliation with Company, or
(c) has had access to confidential or proprietary information; or (2) entice,
solicit, request or advise any employee of the Company to leave the Company’s
employment or to otherwise accept employment (or other affiliation) with any
person, firm or business with which Awardee has an employment or consulting
relationship. As used above, “Customers” mean all customers of any such business
of the Company. Notwithstanding the provisions of this paragraph 10, if Awardee
is an employee or resident of a state in which non-compete provisions of the
type set forth in this paragraph 10 are not enforceable, then the non-compete
provisions of this paragraph 10 shall not apply; the non-solicitation provisions
of this paragraph 10, however, shall continue to apply. In addition, in the
event that a court of competent jurisdiction determines that any of the
restrictions set forth in this paragraph 10 are impermissible in scope and/or
duration, Awardee and the Company intend that such court shall revise such scope
and/or duration as the court deems reasonable rather than invalidating any such
restrictions.
 
11.    Effect of Other Agreements. If Awardee is a party to any other agreement
with the Company and any provisions set forth in such employment agreement
conflict with the provisions set forth in this





--------------------------------------------------------------------------------




Performance-Based Restricted Stock Unit Award Agreement, the provisions set
forth in such employment agreement shall override such conflicting provisions
set forth herein.


12.    Miscellaneous.


(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the address set forth below, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.


(b)    This Award does not confer upon Awardee any rights with respect to
continuance of employment by the Company or any Subsidiary.


(c)    Pursuant to Section 14 of the Plan, the Committee may at any time amend
or cancel any outstanding portion of this Award, but no such action may be taken
which adversely affects Awardee's rights under this Agreement without Awardee's
consent.


                            








CIRCOR INTERNATIONAL, INC.
                                




By: /s/ Scott Buckhout

--------------------------------------------------------------------------------

Scott Buckhout
Title: President and CEO    


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Date:    

--------------------------------------------------------------------------------

Name:    Awardee





--------------------------------------------------------------------------------




EXHIBIT A
TABLE FOR DETERMINING EARNED SHARES




ROIC Portion


The percentage of RSUs earned with respect to a Tranche based on Adjusted ROIC
shall equal to (i) the Applicable ROIC Payout Percentage multiplied by (ii) the
Target Number of RSUs multiplied by (iii) 50%. The Applicable ROIC Payout
Percentage shall be determined using the following table:


Performance Level
Tranche 1 Adjusted ROIC
Tranche 2 Average Adjusted ROIC
Tranche 3 Average Adjusted ROIC
Applicable ROIC Payout Percentage
Threshold


3.8%
3.9%
4.1%
0.1%
Target


5.4%
5.6%
5.9%
100%
Maximum


7.0%
7.3%
7.7%
200%



Average Adjusted ROIC for a Tranche shall be determined by dividing the Adjusted
ROIC for that Tranche by the number of fiscal years with respect to that Tranche
(i.e., two years for Tranche 2 and three years for Tranche 3). No payout will be
made in excess of 200% under any circumstances. The Applicable ROIC Payout
Percentage at performance levels between threshold and target and between target
and maximum will be interpolated on a straight-line basis.


AOM Portion


The percentage of RSUs earned with respect to a Tranche based on AOM shall equal
to (i) the Applicable AOM Payout Percentage multiplied by (ii) the Target Number
of RSUs multiplied by (iii) 50%. The Applicable AOM Payout Percentage shall be
determined using the following table:







--------------------------------------------------------------------------------




Performance Level
Tranche 1
AOM
Tranche 2 Average AOM
Tranche 3 Average AOM


AOM Payout Percentage
Threshold
6.2%
6.3%
6.5%
0.1%
Target
8.8%
9.1%
9.3%
100%
Maximum


11.4%
11.8%
12.1%
200%



Average AOM for a Tranche shall be determined by dividing the AOM for that
Tranche by the number of fiscal years with respect to that Tranche (i.e., two
years for Tranche 2 and three years for Tranche 3). No payout will be made in
excess of 200% under any circumstances. The Applicable AOM Payout Percentage at
performance levels between threshold and target and between target and maximum
will be interpolated on a straight-line basis.







--------------------------------------------------------------------------------






EXHIBIT B
RESTRICTED STOCK UNIT AWARD AGREEMENT
DEFERRAL ELECTION FORM


This Restricted Stock Unit (“RSU”) Award Agreement Deferral Election Form
(“Deferral Election Form”) is entered into by and between CIRCOR International,
Inc. (the “Company”) and Awardee, who is an eligible employee of the Company or
any of its subsidiaries in the CIRCOR International, Inc. 2014 Stock Option and
Incentive Plan (the “Plan”). The Plan provisions are incorporated herein by
reference in their entirety and supersede any conflicting provisions contained
in this Deferral Election Form. Neither this Deferral Election Form nor the Plan
shall be construed as giving Awardee any right to continue to be employed by or
perform services for the Company or any subsidiary or affiliate thereof. This
deferral election is effective for this award only.




1.
Deferral of Performance-Based Restricted Stock Units

Awardee will be fully vested in each RSU as defined by the vesting schedule in
the Performance-Based Restricted Stock Unit Agreement. Each vested RSU entitles
Awardee to receive one share of the Company’s Common Stock (the “Stock”) on the
later of (i) the vesting date for such RSU or (ii) the end of the deferral
period specified by Awardee. Any deferral period must be expressed as a number
of whole years, not less than Four (4), beginning on the Award Date. Such
deferral election shall be made within 30 days of the Award Date. This deferral
period will apply only to deferral elections made on the specific Deferral
Election Form. In addition, any such deferral must apply to receipt of all
shares of Stock underlying the entire Award; for example, a deferral period of
seven (7) years would result in Awardee receiving shares of Stock underlying the
entire Award seven (7) years from the Award Date regardless of the fact that the
RSUs may have vested at differing times. (If no deferral period is specified on
the Deferral Election Form, Stock will be issued as soon as practicable upon
vesting of the RSUs).




I wish to defer receipt of all shares until ______ years (minimum of 4) after
the Award Date.


This deferral election does not apply in the case of an Awardee’s death,
qualifying disability or a Covered Transaction that qualifies as a change in
control under applicable tax rules.            


2.
Designation of Beneficiary (Optional)

Awardee may designate a beneficiary to receive payments or shares of Stock in
the event of Awardee’s death. Awardee may designate his or her beneficiaries on
line within their Solium account under the “Personal Profiles and Passwords”
tab.


NOTE: This beneficiary designation will apply to Awardee’s entire interest in
the Plan, revoking any prior beneficiary designation. However, if Awardee does
not designate a beneficiary, Awardee’s prior beneficiary designation (if any)
will remain in effect. An Awardee may change or revoke his or her beneficiary
designation at any time within their Solium account as noted above.
3.
Effective Date of Election



This Deferral Election Form must be received by the Company no later than April
5, 2018 and will become irrevocable on such date. Awardee may revise this
Restricted Stock Unit Award Agreement with respect to the deferral period no
later than such due date, by contacting the Corporate Treasurer of the Company.


CIRCOR INTERNATIONAL, INC.                AWARDEE


By:    /s/ Scott Buckhout                    By:

--------------------------------------------------------------------------------

Name:    Scott Buckhout    Date:            Name:     Awardee     Date:
President and CEO    




